MEMORANDUM **
Abd El Aziz Fahmy Minssy, and his family, natives and citizens of Egypt, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying petitioners’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s October 4, 2005, order. See 8 C.F.R. § 1003.2(b)(1).
We lack jurisdiction to consider petitioners’ contention that their former counsel Gary Silbiger was ineffective because petitioners failed to exhaust this contention before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000)
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.